Citation Nr: 0909849	
Decision Date: 03/17/09    Archive Date: 03/26/09

DOCKET NO.  07-03 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an effective date earlier than May 18, 2005, 
for the award of a 30 percent disability evaluation for 
bilateral pes planus and plantar fasciitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Anderson, Associate Counsel



INTRODUCTION

The Veteran had active service from October 1991 to February 
1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 27, 2005, rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, which followed a September 13, 2005, 
decision of the Board which had granted an increased 
disability rating from 10 percent to 30 percent for the 
Veteran's service-connected bilateral pes planus and plantar 
fasciitis.  In effectuating the Board's decision the RO 
assigned an effective date of May 18, 2005, for the increased 
rating.  Jurisdiction over the claims file was subsequently 
transferred to the Philadelphia, Pennsylvania, RO.

The Veteran provided testimony at a March 2008 Travel Board 
hearing before the undersigned at the RO in Philadelphia.  A 
transcript is of record.

The Board notes that, during the March 2008 hearing, the 
Veteran testified that he had ankle, knee, and back disorders 
secondary to his service-connected disability of the feet.  
He subsequently filed a written requested for secondary 
service connection for those conditions.  This claim has not 
been adjudicated by the RO, and is thus not before the Board 
for appellate consideration.  Indeed, the RO acknowledged 
receipt of the new claim in a July 2008 letter.

The Board also notes that the RO requested and received 
records from the Pine Street Family Practice for treatment 
from August 2001 to June 2008 in relation to the Veteran's 
new claim for secondary service connection.  There are 
several references to his foot disability in those records, 
but they are dated after the period for consideration for an 
earlier effective date.  Thus, the Board finds that a waiver 
of RO review of these records received in July 2008 is not 
necessary as they do not pertain to the claim pending before 
the Board.  The claim is therefore ready for appellate review 
by the Board.



FINDINGS OF FACT

The preponderance of the evidence prior to May 18, 2005, 
showed that the Veteran did not have marked deformity of the 
feet, accentuated pain on manipulation and use of the feet, 
or callosities.  Further, there was no inward bowing of the 
Achilles tendon or change in weight-bearing. 


CONCLUSION OF LAW

The criteria for an effective date prior to May 18, 2005, for 
a 30 percent evaluation for bilateral pes planus and plantar 
fasciitis have not been met.  38 U.S.C.A. §§ 5103(a), 5103A, 
5107, 5110 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.400(b)(2) (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide, in accordance 
with 38 C.F.R. § 3.159(b)(1) (2008).  This notice must be 
provided prior to an initial 

unfavorable decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  In addition, the decision 
of the U.S. Court of Veterans Appeals (Court) in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as disability rating and effective 
date.  

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

In May 2002, VA sent the Veteran a letter informing him of 
the types of evidence needed to substantiate his claim and 
its duty to assist him in substantiating his claim under the 
VCAA.  The letter informed the Veteran that VA would assist 
him in obtaining evidence necessary to support his claim, 
such as medical records, employment records, or records from 
other Federal agencies.  The Veteran was advised that it is 
his responsibility to provide or identify, and furnish 
authorization where necessary for the RO to obtain, any 
supportive evidence pertinent to his claim.  See 38 C.F.R. § 
3.159(b)(1).  Although no longer required, the appellant was 
also asked to submit evidence and/or information in his 
possession to the RO.  Later, a November 2006 letter advised 
the Veteran how VA determines disability ratings and 
effective dates.

The Board finds that the May 2002 and November 2006 letters 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify and 
assist.  Further, while the notice was not timely, the Board 
finds that any error in timing is non-prejudicial.  The 
Veteran did not request an earlier effective date until 
October 2005.  Moreover, although the Veteran did not receive 
notice until after initial adjudication of the claim, it is 
clear that he was provided with the opportunity to 
participate in the processing of his claim so as to render 
any defect in notice non-prejudicial.  For example, the May 
1998 and September 2005 rating decisions, August 1998 and 
November 2006 SOCs, October 2002 and January 2005 SSOCs, and 
the September 2005 decision by this Board explained the basis 
for the RO and Board's actions, and the SOCs and SSOCs 
provided him with additional 60-day periods to submit more 
evidence.  In addition, the Veteran participated in a hearing 
before the Board in March 2008 and demonstrated through his 
testimony and a well-articulated argument for an earlier 
effective date that he was fully aware of the type of 
evidence required to substantiate his claim.  

It appears that all obtainable evidence identified by the 
Veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  

It is the Board's conclusion that the Veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Moreover, the Veteran has demonstrated knowledge 
of, and has acted upon, the information and evidence 
necessary to substantiate the pending claim.  See, e.g., 
Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) (Court was 
convinced that the appellant and representative had 
demonstrated actual knowledge of the information and evidence 
necessary to establish the claim).  Accordingly, any 
presumption of error as to VCAA notice has been rebutted in 
this case.  See Sanders, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the Veteran.  The Court of 
Appeals for Veteran Claims has held that such remands are to 
be avoided.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II.  Earlier Effective Date Claim

A.  Applicable Law

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  Unless 
specifically provided otherwise, the effective date of an 
award based on an original claim, a claim reopened after 
final adjudication, or a claim for increase, of compensation, 
dependency and indemnity compensation, or pension, "shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefor."  
38 U.S.C.A. § 5110(a).  The implementing regulation clarifies 
this to mean that, except as otherwise provided, the 
effective date of an evaluation and award of pension, 
compensation, or dependency and indemnity compensation based 
on an original claim, a claim reopened after final 
disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  38 C.F.R. § 3.400.

Section 5110(b)(2) provides an exception to the general rule 
for increased rating claims by stating that the effective 
date of an increased rating "shall be the earliest date as 
of which it is ascertainable that an increase in disability 
had occurred, if application is received within one year from 
such date."  Under 38 C.F.R. § 3.400(o)(2), also an 
exception to the general rule, the effective date is the 
"[e]arliest date as of which it is factually ascertainable 
that an increase in disability had occurred if a claim is 
received within one year from such date otherwise, date of 
receipt of claim."  See Harper v. Brown, 10 Vet. App. 125 
(1997).

The Court has held that 38 U.S.C.A. § 5110(b)(2) specifically 
links any effective date earlier than the date of application 
to: (1) evidence that an increase in disability had occurred; 
and (2) the receipt of an application within one year after 
that increase in disability.  The application to which the 
regulation refers must be an application on the basis of 
which the increased rating was awarded, because there would 
be no reason to adjudicate the question of the effective date 
prior to the award of a rating increase, just as there would 
be no reason to assign a disability rating on a disability 
compensation claim until service connection had been awarded. 

In determining whether an earlier effective date is warranted 
under 38 U.S.C.A. § 5110(b)(2), VA must review all the 
evidence of record, not just evidence not previously 
considered.  The Court noted that 38 U.S.C.A. § 5110(b)(2) 
and 38 C.F.R. § 3.400(o)(2) are applicable only where the 
increase in disability precedes the claim for increased 
rating, provided also that the claim for increase is received 
within one year after the increase.  The Court further stated 
that the phrase "otherwise, the effective date shall be the 
date of receipt of the claim" provides the applicable 
effective date when a factually ascertainable increase 
occurred more than one year prior to receipt of the claim for 
increase.  Hazan v. Gober, 10 Vet. App. 511 (1997).

The Veteran in this case was evaluated under 38 C.F.R. 
§ 4.71a, Diagnostic Code (DC) 5276, which addresses acquired 
flatfoot.  Under that code, a 10 percent evaluation is 
assigned where the flatfoot is moderate, and there is a 
weight-bearing line over or medial to the great toe, inward 
bowing of the tendo achillis, and pain on manipulation and 
use of the feet.  A 30 percent evaluation is assigned where 
the flatfoot is severe bilaterally, and there is objective 
evidence of marked deformity (pronation, abduction, etc.), 
pain on manipulation and use is accentuated, there is 
indication of swelling on use, and characteristic callosities 
are present.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Facts and Analysis

The Veteran was initially granted service connection for 
bilateral pes planus and plantar fasciitis in an August 1994 
rating decision, which awarded a 10 percent evaluation 
effective February 27, 1994, the day after the Veteran 
separated from service.  He was afforded a VA examination in 
June 1996, and the 10 percent evaluation was continued in a 
June 1996 rating decision.  The Veteran did not file an 
appeal.  Consequently, the August 1994 and June 1996 rating 
decisions became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 
20.302.  

Next, he filed a claim for an increased rating for his 
service-connected bilateral pes planus and plantar fasciitis 
in February 1998.  The increase was initially denied in a May 
1998 rating decision, but the Veteran filed a Notice of 
Disagreement (NOD) and continued the appeal process until 
eventually, following the September 2005 decision by the 
Board, the RO, in its September 2005 rating decision (mailed 
in October 2005), awarded a 30 percent evaluation effective 
May 18, 2005, the date of the most recent VA examination.  
The Veteran filed an NOD as to the October 2005 rating 
decision, contending that the 30 percent evaluation should be 
given an earlier effective date.  Thus, the effective date of 
the award granted in the October 2005 rating decision is the 
subject of this review.  

Viewing the evidentiary record historically, after the final 
June 1996 rating decision, the Veteran did not file a claim 
for an increased rating until February 1998.  Therefore, 
under the law, the earliest possible effective date for the 
Veteran's claim would be February 9, 1997, one year prior to 
the receipt of the increased rating claim, because the 
Veteran has not raised a claim of clear and unmistakable 
error (CUE) in either the August 1994 or June 1996 rating 
decision.  See Rudd v. Nicholson, 20 Vet. App. 296, 300 
(2006) (a "freestanding" claim for an earlier effective 
date, without a claim and showing of CUE in a prior final 
decision, would vitiate the rule of finality and is not 
authorized by law).    

The Board will thus review the medical evidence from February 
9, 1997, through May 17, 2005, to determine whether the 
current 30 percent evaluation under DC 5276 is warranted for 
that period.  

The claims file contains a short, undated letter from Dr. A. 
L. stating that he had examined the Veteran in January 1998 
for a long-standing problem with pes planus.  The doctor 
stated that he required additional therapy and arch supports.  

Next, the Veteran was afforded a VA examination in April 
1998.  He complained of pain, weakness, stiffness, swelling, 
fatigability, and lack of endurance in his feet, mostly when 
standing and walking.  He took 400 milligrams of Motrin 3 to 
4 times per week, and reported daily flare-ups of severe pain 
lasting one hour, related to prolonged standing and walking.  
Elevating his feet and massage were beneficial.  He missed 
work as a cook for the prison system occasionally because the 
job required prolonged standing and walking.  He also limited 
his activities with his family because his feet hurt with any 
prolonged activity.  The examiner observed full range of 
motion of the ankle, no gait limitation, and no unusual 
callosities.  Neurovascular examination was intact, and there 
were no hammertoes, clawfoot, or other deformity.  There was 
normal alignment of the Achilles tendon and no valgus or 
varus deformities.  Hallux valgus was absent.  The examiner 
assessed bilateral pes planus and plantar fasciitis.  

The Veteran contended in his May 1998 NOD that the April 1998 
VA examination was extremely brief and that the examiner had 
only looked at his feet.  Thus, the Veteran stated the 
examination was insufficient.

In July 1998, the Veteran sought treatment with a podiatrist 
at the Philadelphia VA Medical Center (VAMC).  He complained 
of painful arches that had begun five years before and had 
become progressively worse.  He had tried wearing arch 
supports but they provided minimal relief.  There was hallux 
limitus, right greater than left, and pain upon palpation of 
the medial tuberosity and the medial band of plantar fascia.  
The podiatrist's clinical assessment was plantar fasciitis, 
right greater than left, and casted the Veteran for 
orthotics.  

Next, Dr. A.L. referred the Veteran to see a podiatrist, Dr. 
I.A.H., who composed a letter dated in September 1998.  The 
podiatrist examined the Veteran that month.  He complained of 
arch and shin pain and ankle tenderness.  He had been using 
orthoses for 2 weeks, and they made the pain worse.  On 
examination, there was a pes planus deformity accompanied by 
plantar fasciitis and posterior tibial tendonitis.  The 
doctor adjusted the orthoses, recommended physical therapy 
and removable soft ankle braces for support.  It appears that 
Dr. A.L. referred the Veteran for nine weeks of physical 
therapy at the South Jersey Rehabilitation and Sports 
Medicine Center.  

The Veteran was afforded another VA examination in June 2002.  
His gait was normal and both feet were flat with just a 
little arch.  There was no valgus deformity or calluses.  
There was tenderness of both feet at the midsole portion.  
The examiner assessed mild flat feet.

There is a large chronological gap in the medical evidence 
after the 2002 VA examination.  Indeed, the next medical 
examination was the May 2005 VA examination which resulted in 
the increased evaluation awarded by the Board.  At that 
examination, the Veteran complained of daily, constant pain 
from the heel to the forefoot.  He could not stand for more 
than 15 to 20 minutes, but could walk with pain without 
restrictions.  He worked as a police officer where he drove a 
motor vehicle and did not have to walk most of the time.  
There were no restrictions at work due to his feet.  He 
stated that orthotics, physical therapy and ultrasound 
therapy had not resulted in great benefit.  There was pain on 
manipulation of the heel extending to the medial arch.  There 
was mild loss of the medial arches of both feet.  There was 
no shift in the weight-bearing line.  There was mild 
pronation deformity and no callosities noted.  There was no 
metatarsal tenderness.  The examiner assessed a moderate 
degree of pes planus deformity with no significant history of 
flare-ups.    

The Veteran argued at his March 2008 hearing before the Board 
that there was no difference between the description of the 
condition of his foot disability in Dr. I.A.H.'s September 
1998 letter and the May 2005 VA examination, and that 
therefore the 30 percent evaluation should be applied 
retroactively to when he filed his claim for an increased 
rating in February 1998.  

Based on the law and the above evidence, however, the Board 
finds that May 18, 2005, is the appropriate effective date 
for the award of 30 percent under DC 5276.  

At the April 1998 VA examination, the Veteran did complain of 
swelling of his feet, and there was pain on manipulation and 
use, both criteria for a 10 percent rating under DC 5276.  
However, there was normal alignment of the Achilles tendon, 
and no indication of abnormal weight-bearing.  In addition, 
there was no gait limitation, callosities, or deformities as 
seen in a disability picture that would reflect a 30 percent 
evaluation.    

Dr. I.A.H. did not present a picture any worse than that 
described in the April 1998 VA examination in his September 
1998 letter.  The letter described the Veteran's arch pain 
that now extended to his ankles and shin (a separate, 
secondary service connection claim), and recommended a 
treatment plan for what the doctor identified as a pes planus 
deformity.  There are no details contained in the letter 
which would indicate that a 30 percent evaluation was 
warranted.  

Next, the 2002 VA examination continued to show a normal gait 
and no deformities or calluses of the feet, thus reflecting a 
10 percent rating.  Further, the examiner assessed the 
Veteran's condition as being mild.  

In summary, the Board concludes that the evidence prior to 
May 2005 does not meet the criteria for a 30 percent 
evaluation for the Veteran's bilateral pes planus and plantar 
fasciitis.  

The Board has also considered the evidence prior to May 2005 
and determined that it was not factually ascertainable that 
the Veteran had weakened movement, excess fatigability, or 
incoordination to the degree that would warrant an earlier 
effective date.  See 38 C.F.R. §§ 4.40, 4.45, 4.71a, 
Diagnostic Code 5292, and DeLuca v. Brown, 8 Vet. App. 202 
(1995).  While he did complain of pain after prolonged 
standing or walking, the evidence shows he was able to 
maintain his occupation and did not have any work 
restrictions.  

Further, there are no alternative diagnostic codes that would 
allow for an earlier effective date for the 30 percent, as 
there is no evidence prior to May 2005 of claw foot, 
metatarsalgia, hallux valgus or rigidus, hammer toe, or 
malunion or nonunion of the tarsals or metatarsals.  Thus, 
DCs 5278 to 5283 are not applicable.  In addition, there was 
no evidence of a foot injury or weak feet, so DCs 5277 and 
5284 are not for application here.  

In view of the foregoing, the preponderance of the evidence 
prior to May 2005 is against a finding that the effective 
date of the 30 percent evaluation for bilateral pes planus 
and plantar fasciitis should be earlier than May 18, 2005.  
As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).     


ORDER

Entitlement to an effective date earlier than May 18, 2005, 
for the award of a 30 percent disability evaluation for 
bilateral pes planus and plantar fasciitis is denied.



_____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


